 


114 HRES 340 EH: Returning to the Senate H.R. 1735, a bill to authorize appropriations for fiscal year 2016 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes, with the Senate amendment thereto.
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 340 
In the House of Representatives, U. S., 
 
June 25, 2015 
 
RESOLUTION 
Returning to the Senate H.R. 1735, a bill to authorize appropriations for fiscal year 2016 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes, with the Senate amendment thereto. 
 
 
That the Senate amendment to the bill (H.R. 1735) entitled An Act to authorize appropriations for fiscal year 2016 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes., in the opinion of this House, contravenes the first clause of the seventh section of the first article of the Constitution of the United States and is an infringement of the privileges of this House and that such bill, with the Senate amendment thereto, shall be respectfully returned to the Senate with a message communicating this resolution.  Karen L. Haas,Clerk. 